Citation Nr: 0001825	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  94-34 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1961 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The Board remanded this case to the 
RO for further development in February 1997, and the case has 
since been returned to the Board.


FINDING OF FACT

There is competent medical evidence showing a current 
diagnosis of PTSD, allegedly related to service.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
found to be well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the claim is found to be plausible and 
capable of substantiation.  The Board has based this finding 
upon an August 1994 VA treatment record containing a 
diagnosis of PTSD, allegedly based upon Vietnam experiences.



ORDER

The veteran's claim of entitlement to service connection for 
PTSD is found to be well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REMAND

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (1999); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

In this case, the veteran's claimed stressors include an 
incident, from January or February of 1964, in which he 
witnessed the bombing of a café or bar in Saigon, Vietnam 
(now Ho Chi Minh City).  In a February 1998 letter, the 
United States Armed Services Center for Research of Unit 
Records (Unit Records Center) indicated that, on February 7, 
1964, a bomb exploded in a Saigon bar, resulting the deaths 
of five Vietnamese and the wounding of six United States 
soldiers and twenty civilians.  However, the Unit Records 
Center did not provide further documentation of this 
incident, and the RO took no further action to determine 
whether the veteran's diagnosis of PTSD might be based on 
this reported stressor.

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Unit 
Records Center and request all available 
documentation regarding the Saigon bar 
bombing incident of February 7, 1964.  
All documentation received from the Unit 
Records Center should be added to the 
claims file.  If the Unit Records Center 
suggests further inquiries regarding this 
matter, those inquiries should be 
accomplished in full.

2.  Then, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature, extent, and 
etiology of any current psychiatric 
disorders, including PTSD.  The examiner 
should be furnished with the veteran's 
claims file and requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary should be accomplished.  
In the examination report, the examiner 
should provide diagnoses for all 
psychiatric disorders noted upon 
examination.  If PTSD is among the 
diagnoses noted, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the 
incurrence of this disorder was 
etiologically related to witnessing a 
February 1964 bar bombing incident in 
Saigon.  All opinions and conclusions 
expressed should be supported by a fully 
detailed rationale in a typewritten 
report.

3.  Then, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the 
determination of this claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
the case is returned to the Board.

The purpose of this REMAND is to obtain further development 
and adjudication, and the Board intimates no opinion, either 
factual or legal, as to the ultimate outcome warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required on the part of the veteran until he is so 
notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



